Citation Nr: 0510903	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for scars, laceration 
of the right hand with thickened periosteum of the 5th 
metacarpal, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in July 2002, the RO denied the 
veteran's claim for an increased rating for his service-
connected right hand disability.  This claim was previously 
before the Board in March 2004, at which time it was remanded 
for additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.

By rating action dated in June 2003, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  The 
Board notes that the veteran submitted a notice of 
disagreement with this determination in July 2003, and a 
statement of the case was issued in February 2004.  The Board 
observes that a statement from the veteran's representative 
that was received in March 2004 has been construed to be a 
substantive appeal with respect to the claim for a total 
rating based on individual unemployability due to service-
connected disability and, accordingly, this issue will also 
be addressed in this decision.


FINDINGS OF FACT

1.  Service connection is in effect for scars, laceration of 
the right hand with thickened periosteum of the 5th 
metacarpal.

2.  The veteran's scars are non-tender.

3.  The veteran has mild ulnar neuropathy of the right hand.

4.  The veteran has work experience as a plumber and 
engineer, and is apparently still working.

5.  His service-connected disability is not so severe as to 
prevent him from engaging in employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for scars, 
laceration of the right hand with thickened periosteum of the 
5th metacarpal have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.118, 4.124a, Diagnostic Codes 7805 (as 
in effect before and after August 30, 2002), 8516 (2004).

2.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in November 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claim for a total rating based 
on individual unemployability due to service-connected 
disability, which information and evidence, if any, that he 
is to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also requested 
to provide any evidence in his possession that pertains to 
the claim.  A VA letter dated in April 2004 provided the 
requisite information pertaining to the claim for an 
increased rating.  As such, the Board finds that the letters 
satisfied VA's duty to notify the appellant, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of his claims, the 
notices were provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran submitted a claim for an increased rating for his 
right hand disability in May 2002.

The veteran was afforded a VA scars examination in June 2002.  
He reported mild swelling in the lateral right hand, as well 
as pain on doing certain motions, particularly supination of 
his wrist on the right.  He indicated that this was a problem 
when he was using his hand for repeated motion at work.  He 
noted that he had work experience as a plumber and engineer.  
The veteran related that he had retired from his own business 
in 1998.  He did not specifically attribute his retirement to 
any difficulties he had with his right hand.  The examiner 
stated that the VA neurology service had diagnosed the 
veteran with a history of a stroke, a progressive cerebellar 
degeneration syndrome, and problems with pain in the right 
hand.  An examination of the right hand demonstrated full 
range of motion of the hand.  There was a 4 centimeter 
bifurcated scar running along the lateral portion of the 
right hand, just lateral to the hypothenar eminence.  This 
was stated to be consistent with the prior surgical scar.  
The veteran also had scars on the volar right wrist and on 
the mid palm from the carpal tunnel releases.  It was 
indicated that the skin texture over all the scars was 
normal.  There was no evidence of fixation or depression of 
the scars.  The impression was that the veteran had a 
documented mild ulnar neuropathy along with a report of pain 
in an ulnar distribution from the lateral right hand onto the 
dorsum of the hand.  The examiner stated that the pain 
occurred on certain motions, which would be consistent with a 
scar affecting the ulnar nerve function.  She added that the 
origins of the scar would be consistent with his prior 
injury, with the scarring around the retained foreign body 
and with the scarring related to removing the foreign body.  

As noted above, the July 2002 rating action confirmed and 
continued the 10 percent evaluation assigned pursuant to 
Diagnostic Code 7005 that had been in effect for the 
veteran's service-connected scars.  The Board notes that this 
rating action indicated that ulnar neuropathy had been 
documented on the VA examination and assigned the 10 percent 
rating under Diagnostic Codes 7805 and 8515 (2004).  

In a statement dated in February 2003, a VA physician noted 
that the veteran had significant pain upon movement of the 
right hand, thus limiting his functional capacity.  She 
asserted that an electromyogram documented ulnar neuropathy.  
She opined that this was the reason the veteran was unable to 
do the work he previously was capable of doing.  

VA outpatient treatment records dated from 2001 to 2003 have 
been associated with the claims folder.  The veteran was seen 
for occupational therapy in July 2001.  He indicated that he 
was not able to work.  The veteran reported pain when he 
squeezed his hand and pain around the thenar eminence, wrist, 
and the dorsal side of his hand near the 4th and 5th 
metacarpals.  He asserted that the pain in his hand had 
gotten worse over the previous 4 to 5 years.  It was reported 
that the veteran was right-handed.  The veteran reported 
decreased strength in his hand due to pain.  He also stated 
he had tingling and numbness on the dorsal side of his right 
hand, as well as pain.  In April 2002, the veteran was seen 
for follow-up for ataxia.  He continued to have diplopia, 
dysarthria, dysmetria and an ataxic gait exaggerated by 
tiredness.  He complained of pain in his right wrist and 
hand, mainly the dorsum of the hand associated with manual 
labor.  He also had numbness of both the dorsum and palmar 
aspects of his right hand.  An examination revealed decreased 
sensation to pinprick in the right hand, including the 
lateral and medial aspects of the palm, and the 1st through 
3rd digits.  The assessments were 20-year history of 
progressive ataxia, right hand numbness and pain, most likely 
carpal tunnel syndrome and paresthesias of the lower 
extremities.  

An electromyogram in May 2002 revealed evidence of a mild 
right ulnar neuropathy.  There was no evidence of carpal 
tunnel entrapment.  The veteran was seen in the neurology 
clinic in February 2003 for follow-up of ataxia and 
neuropathy.  He related deterioration in his symptoms since 
the previous visit in August 2002.  The veteran reported that 
he had no use of his right hand, and that it hurt him to the 
point of difficulty holding tools.  He stated that the pain 
was worse with movement.  He indicated that the pain extended 
across the dorsal aspect of his hand and extended on the 
palmar aspect as well, the hypothenar eminence, with 
involvement of the 4th and 5th digits.  The pain was described 
as sharp and had awakened him at night.  At its worst, the 
pain was 9-10.  An examination revealed no atrophy of the 
hypothenar eminence.  There was decreased sensation to 
pinprick on the right hand, including the lateral and medial 
aspects of the palm.  In July 2003, it was indicated that the 
veteran had significantly decreased sensation in the right 
thenar eminence and the dorsum of the 1st and 2nd digits.  The 
pertinent assessment was right hand neuropathic pain.  

The veteran was again seen in the neurology clinic in August 
2003.  It was noted that he had suffered for over 20 years 
from diplopia, dysarthria, dysmetria and ataxic gait, with 
his symptoms generally worse on the left than the right.  He 
reported problems with imbalance, his right hand and weakness 
in his legs.  An examination disclosed much decreased 
sensation to light touch and pinprick over the ulnar aspect 
of the dorsal (not palmar) right hand.  The assessments were 
ataxia, unchanged; right hand pain; possible myopathy; and 
questionable sensory loss.  

In a statement dated in December 2003, the owner of a company 
reported that the veteran had applied for a job in 1999.  It 
was noted that the veteran had full knowledge and skills for 
the requirements of the position, and was given the job on a 
trial basis.  However, he was unable to perform the 
physical/mechanical requirements due to the impairment and 
limited use of his right hand.  Thus, the veteran was not 
offered the position.

In March 2004, the veteran submitted Articles of Dissolution 
of his company, dated in December 1998.  

The veteran was examined by the VA in June 2004.  He reported 
numbness in the 4th and 5th digits.  He also noted that he had 
constant numbness and tingling on the dorsum of the hand in 
the ulnar aspect and that he could not use tools due to the 
increased pain in his right hand.  He stated that he worked 
as an engineer and that the pain in his hand worsened with 
activity.  He noted that he could not write for any length of 
time.  He maintained that he had tried a right wrist splint, 
but that it only increased the pain since it did not fit 
correctly.  The veteran's past medical history was 
significant for depression; hearing loss; a benign neoplasm 
of the colon; gastritis; hyperlipidemia; an abnormality of 
gait; and a history of a stroke.  An examination revealed 
decreased pinprick on the dorsal aspect of the ulnar nerve 
and in the right third through fifth digits.  The examiner 
reviewed the May 2002 electromyogram.  An X-ray study of the 
right hand revealed an osteochondroma along the medial aspect 
of the distal third of the shaft of the 5th metacarpal.  
There was a 1-centimeter ovoid radiolucent area at the wrist 
of the navicula consistent with a cyst.  The ulnar styloid 
was quite prominent.  Diffuse soft tissue swelling was noted.  
The impression was that the veteran had a history of an old 
hand injury with numbness, pain, tingling and swelling in the 
hand.  

The veteran was again afforded a VA examination in November 
2004.  The examiner noted that he reviewed the electronic 
medical records, VA examinations in June 2002 and June 2004, 
the May 2002 electromyogram and an X-ray study of the right 
hand dated in June 2004.  The veteran described a sensory 
loss and related that he was not able to feel small objects 
with his right hand.  He added that his right hand disability 
had caused him to stop working as a plumber and that he had 
become an engineer, conducting his own business designing 
plumbing systems.  He claimed that he found it very difficult 
to work on the designs because of his hand symptoms.  He 
stated that the pain was bothersome enough that he took 
medication for it.  He asserted that it occasionally woke him 
up at night and that he had tingling and dysesthesia.  He 
noted that he wore a splint on the right hand in order to 
keep the wrist straight because inadvertent movements of the 
wrist caused pain and weakness.  The veteran also reported 
swelling in the hand, especially of the 4th and 5th digits.  

An examination revealed a 6 centimeter round scar on the 
thenar aspect of the right hand.  It was well healed and non-
tender.  There was no tenderness at the cubital fossa of the 
canal of Guyon.  There was full strength in the abductor 
pollicis brevis, flexor pollicis longus and opponens 
pollicis.  The abductor digiti minimi and first dorsal 
interosseous were mildly weak, which the examiner gauged as 
4.5/5.  The flexor digitorum profundus was normal.  There was 
mild decrease in touch, pin, vibration and cold in the medial 
aspect of the hand distal to the wrist crease.  This loss of 
sensation affected the entire fourth digit.  The dorsal 
aspect of the hand, as well as the edge of the medial aspect 
of the hand, was affected.  The lateral aspect of the hand 
had normal sensation.  There was full range of motion of all 
joints in the hand and fingers and no joint tenderness was 
evident.  The diagnosis was right ulnar neuropathy affecting 
the motor and sensory branches distal to the wrist crease.  
The examiner stated that this neuropathy was very likely 
post-traumatic and due to the described penetrating injury in 
service.

Analysis 

	I.  An increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802, effective August 30, 
2002.

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803, effective August 30, 
2002.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  Diagnostic Code 7804, effective August 30, 2002.

The new rating code for other scars is unchanged from the old 
rating code, and states that the disability is to be rated on 
limitation of function of the affected part.  Diagnostic Code 
7805, effective August 30, 2002.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

A 30 percent evaluation may be assigned for incomplete 
paralysis of the ulnar nerve of the major extremity that is 
moderate.  When mild, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8516.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).

Under the Rating Schedule as in effect prior to August 30, 
2002, a 10 percent evaluation may be assigned for superficial 
scars that are poorly nourished or tender and painful, or 
that result in limitation of motion.  In this case, while it 
is not disputed that scars are present, the clinical evidence 
documents no basis for a higher rating.  The veteran is 
already in receipt of the maximum rating for scars.  In this 
regard, the only times the scars have been described were at 
the time of the VA examinations in June 2002 and November 
2004.  The Board observes that the skin texture over the 
scars was normal and there was no depression of the scars on 
the June 2002 examination.  It is also noted that the scar 
was described as being well healed and non-tender at the time 
of the more recent VA examination.  In addition, there was 
full range of motion of all joints in the hand.  For similar 
reasons, the findings on the VA examinations, as well as the 
extensive outpatient treatment records also fail to 
demonstrate that a higher rating should be assigned based on 
the regulations that became effective on August 30, 2002.  In 
this regard, the Board observes that the 10 percent rating 
for the veteran's scar has been in effect for nearly forty 
years and, accordingly, is protected.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2004).

The clinical findings document that the veteran has ulnar 
neuropathy.  It was on this basis that the RO added a 
Diagnostic Code based on nerve damage.  The evidence 
demonstrates that the veteran experiences pain, especially 
with use of the right hand.  He also complained of numbness 
and tingling.  The most recent VA examination, conducted in 
November 2004, establishes that the sensory abnormalities are 
no more than mild.  Accordingly, the Board concludes that a 
separate 10 percent evaluation under Diagnostic Code 8616 is 
warranted.  There is no evidence, however, that the 
neurological impairment is more than mild.  

	II.  A total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In addition, the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (2002).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the combined schedular evaluation of the 
veteran's service-connected disability is 20 percent.  In 
Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due to his service-connected disabilities.  

As noted above, the VA outpatient treatment records establish 
that the veteran receives treatment mainly for his 
nonservice-connected disabilities.  The Board acknowledges 
that the veteran has diminished sensation of his right hand.  
There is no suggestion in the medical records that the 
veteran is unable to work solely due to his service-connected 
disabilities.  The Board acknowledges that a VA physician 
commented that the veteran is not able to do the work he used 
to do.  Similarly, the owner of a company that sought to hire 
the veteran noted that after a trial period, the veteran was 
unable to fulfill the requirements of the job due to his 
limited use of the right hand.  This does not mean, however, 
that he is precluded from all forms of gainful employment.  
Although he argues that he is unable to work due to his 
service-connected disability, as a layman, the veteran is not 
competent to make a medical conclusion as he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, although the veteran reportedly dissolved his 
business, during the VA examinations in June and November 
2004, he indicated that he was still working.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disability is not shown to be so severe as 
to preclude all forms of gainful employment.  In this regard, 
there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disability.  The Board concedes that 
his service-connected disability of the right hand would in 
all likelihood preclude any job that requires him to use that 
extremity.  The fact remains, however, that there is nothing 
in the record that even hints that the veteran would not be 
able to perform other forms of employment.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  








ORDER

A 20 percent evaluation for scars, laceration of the right 
hand with thickened periosteum of the 5th metacarpal, is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.

A total rating based on individual unemployability due to 
service-connected disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


